Case 19-02918-LT13   Filed 11/06/19   Entered 11/06/19 07:22:11   Doc   Pg. 1 of 5
Case 19-02918-LT13   Filed 11/06/19   Entered 11/06/19 07:22:11   Doc   Pg. 2 of 5
Case 19-02918-LT13   Filed 11/06/19   Entered 11/06/19 07:22:11   Doc   Pg. 3 of 5
Case 19-02918-LT13           Filed 11/06/19     Entered 11/06/19 07:22:11   Doc    Pg. 4 of 5




                           UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
                                  SAN DIEGO DIVISION

 In Re:                                            Case No. 19-02918-LT13

 Patricia Silva                                    Chapter 13

 Debtor.                                           Judge Laura S. Taylor

                                     PROOF OF SERVICE

       I, D. Anthony Sottile, am employed by Sottile & Barile, LLC, and I am over the age of
eighteen (18) years, and not a party to the within action. My business address is: 394 Wards
Corner Road, Suite 180, Loveland, OH 45140.

       On June 6, 2019, a true and correct copy of Home Point Financial Corporation’s Notice
of Postpetition Mortgage Fees, Expenses, and Charges was served, as indicated below, by the
Court via electronic notice and/or by first class United States Mail address to:

          Patricia Silva, Debtor
          6805 Jamacha Rd
          San Diego, CA 92114
          (VIA U.S. MAIL)

          George Panagiotou, Debtor’s Counsel
          2404 Broadway
          San Diego, CA 92102
          Gpanagio1@gmail.com
          (VIA ELECTRONIC SERVICE)

          David L. Skelton, Chapter 13 Trustee
          525 B St., Suite 1430
          San Diego, CA 92101-4507
          admin@ch13sdcoxmail.com; dskelton13@ecf.epiqsystems.com
          (VIA ELECTRONIC SERVICE)
Case 19-02918-LT13          Filed 11/06/19     Entered 11/06/19 07:22:11     Doc    Pg. 5 of 5




       United States Trustee
       880 Front Street
       Suite 3230
       San Diego, CA 92101
       ustp.region15@usdoj.gov
       (VIA ELECTRONIC SERVICE)

I declare under penalty of perjury that the foregoing is true and correct.

 Dated: November 6, 2019                           /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
